Name: Commission Regulation (EC) No 771/95 of 5 April 1995 amending certain Regulations on fruit and vegetables as a result of the accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: plant product;  European construction;  trade policy;  communications;  trade
 Date Published: nan

 Avis juridique important|31995R0771Commission Regulation (EC) No 771/95 of 5 April 1995 amending certain Regulations on fruit and vegetables as a result of the accession of Austria, Finland and Sweden Official Journal L 077 , 06/04/1995 P. 0009 - 0012COMMISSION REGULATION (EC) No 771/95 of 5 April 1995 amending certain Regulations on fruit and vegetables as a result of the accession of Austria, Finland and SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Articles 17 (2), 21 (4), 27 (1) and 33 thereof, Having regard to Council Regulation (EEC) No 3651/90 of 11 December 1990 laying down general rules for applying the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States (3), as amended by Regulation (EEC) No 745/93 (4), and in particular Article 8 thereof, Whereas, as a result of the accession of Austria, Finland and Sweden, the following Regulations must be amended: - Commission Regulation (EEC) No 1559/70 of 31 July 1970 laying down conditions for the supply to the animal feedingstuffs industry of fruit and vegetables withdrawn from the market (5), as last amended by Regulation (EEC) No 1632/84 (6), - Commission Regulation (EEC) No 1561/70 of 31 July 1970 laying down conditions for awarding contracts for distilling operations in respect of certain fruit withdrawn from the market (7), as last amended by Regulation (EEC) No 1371/89 (8), - Commission Regulation (EEC) No 1562/70 of 31 July 1970 laying down conditions for the supply to the distilling industry of certain fruit withdrawn from the market (9), as last amended by Regulation (EEC) No 1371/89, - Commission Regulation (EEC) No 55/72 of 10 January 1972 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market (10), as last amended by Regulation (EEC) No 1371/89, - Commission Regulation (EEC) No 2118/74 of 9 August 1974 laying down detailed rules for the application of the system of reference prices for fruit and vegetables (11), as last amended by Regulation (EEC) No 249/93 (12), - Commission Regulation (EEC) No 827/90 of 30 March 1990 adopting the list of representative producer markets for certain fruit and vegetables (13), as last amended by Regulation (EEC) No 1643/93 (14), - Commission Regulation (EEC) No 3819/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States (15), as amended by Regulation (EEC) No 172/91 (16), Whereas, as regards the tenders referred to in Regulations (EEC) No 1559/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72, developments in means of communication make it necessary to allow interested parties to submit their tenders also by telefax; Whereas it also appears necessary on this occasion to supplement the Annexes to Regulations (EEC) No 1559/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72 as regards Spain and Portugal and to update them as regards certain information relating to other Member States; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. Regulations (EEC) No 1559/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72 are hereby amended as follows: (a) Article 4 (1) of Regulations (EEC) No 1559/70, (EEC) No 1561/70 and (EEC) No 1562/70 and Article 6 (1) of Regulation (EEC) No 55/72 are replaced by the following: '1. Interested parties shall submit their tenders by letter delivered directly or by registered post, with recorded delivery, by telex, telegram or telefax, to the agency designated by the Member State concerned;` (b) the following are added to the Annexes to Regulations (EEC) No 1559/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72: (i) the indications: - with regard to the Republic of France: 'telefax (00331) 45 54 31 69`; - with regard to the Kingdom of the Netherlands: 'telefax (0045) 22 27 35`; (ii) the text: >TABLE> The texts of the said Annexes relating to the Kingdom of Denmark and the Federal Republic of Germany respectively are replaced by the following: >TABLE> In the text relating to the Kingdom of the Netherlands, the telephone number is replaced by '(0)45-238383`. 2. The following references are added to Article 4 of Regulation (EEC) No 2118/74: >TABLE> 3. Regulation (EEC) No 827/90 is amended as follows: (a) the following references are added to Annex I: 'Austria: - Wien Finland: - Helsinki Sweden: - Helsingborg`; (b) the following references are added to Annex II: 'Austria: - Wien - Wollsdorf Finland: - Helsinki Sweden: - Helsingborg`; (c) the following references are added to Annex IX: 'Austria: - Wollsdorf Finland: - Helsinki Sweden: - Helsingborg`. 4. The following indications are added to Article 6 (2) (a) of Regulation (EEC) No 3819/90: '- Voimassa vapaata liikkumista varten vain Portugalissa (asetus) (ETY) N :o 3819/90 6 artikla 2 kohta a alakohta - Giltig bara foer fri omsaettning i Portugal (foerordning (EEG) nr 3819/90, artikel 6.2 a)`. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1995. For the Commission Franz FISCHLER Member of the Commission